DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25, 30, & 32 of U.S. Patent No. 9,589,413 . Although the claims at issue are not identical, they are not patentably distinct from each other because the invention of the instant application overlaps sufficiently overlaps in scope with the invention of said patent. For instance, claim 1 of the present application appears to be a broader form of claim 25 of said patent, both inventions directed to a system for tracking a player of gaming devices including a slot machine, a player tracking system, and a player’s personal computing device, functioning in substantially equivalent manners, such that while claim 25 of said patent appears to more narrowly define a data-based award, claim 1 of the present application does not provide such a definition. Nonetheless, a person having ordinary skill in the art comparing the two inventions would have concluded that the inventions set forth in the present application are substantially the same as the invention set forth in said patent, thus reasonably requiring a terminal disclaimer to obviate this double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the 

Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Moser (U.S. Patent Application Publication No. 2003/023647) in view of Paulsen et al. (U.S. Patent Application Publication No. 2006/0046838; hereinafter “Paulsen”).
Claims 1 & 4: Moser discloses the invention substantially as claimed including a system for tracking a player of gaming devices, comprising:
a slot machine (figure 2[gaming machine 31]) comprising a device that receivers a wager (paragraph 0003) and game logic circuitry (figure 2[controller 48]), wherein at least one of wager outcome programming and the game logic circuitry are reviewed and approved by a regulatory agency prior to the slot machine receiving a wager (i.e. Moser’s invention is directed to player tracking of activity within a casino, such that slot machines for use in casinos in United States, by law, must be reviewed and approved by a regulatory agency prior to any slot machine being capable of receiving a wager from a player within a casino, thus, the Examiner submits that Moser’s invention inherently requires the programming and game logic circuitry to have been previously reviewed/approved by a regulatory agency, e.g. a gaming board commission for a particular state);
a player tracking system (figure 1[player tracking and account server 30]) that is configured to track payer activity on the slot machine wherein the slot machine is information transmission connection with the player tracking system via an interface that does not allow player tracking system communication signals to impact the wager outcome programming and the game logic circuitry of the slot machine (figure 1 and paragraphs 0027-0028, wherein the player tracking and accounting server is remotely connected to various tracking units in the casino, such as player tracking units 25 or 27 via an interface or data collection unit 37, an intermediate data collection unit that collects or gathers player tracking data to be sent to the player tracking and account server; while server 30 is in information communication with the gaming 
a player’s personal computing device (figure 1[player tracking identification device 23]) operative to receive an electronic communication from the player tracking system (paragraphs 0031, 0036, 0046, wherein Moser discloses the player tracking identification device 23 may be a personal digital assistant (PDA) which enables wireless communication with the player tracking server).
However, Moser, does not explicitly disclose the communication with the player tracking server includes receiving a data-based award that is delivered into the player’s possession and is end useable by the player, and accessible to the player away from the slot machine. 
Nonetheless, Paulsen discloses an analogous gaming system including a player tracking system in communication with gaming machines (paragraph 0033). In one such feature, Paulsen discloses that, based upon a player’s points earning within the player tracking system, a data-based award such as an e-coupon or e-materials can be downloaded to a player’s personal computing device (figure 4 and paragraphs 0086-0090, such as devices 64 or 84 of figure 1, these devices acting substantially similarly to the personal identification device. Paulsen discloses the e-coupons may take the form of a number of differing “data-
Regarding claim 4, all of the above applies, wherein a “player operative kiosk” is interpreted as the player’s personal computing device discussed above in the combination of Moser & Paulsen, such that the player operative kiosk is similarly in information transmission with the player tracking system, said kiosk being operative to electronically transmit a data based award into the player’s possession (e.g. provides the capabilities to electronically obtain a databased award into the player’s possession), where the data-based award is an electronic award that is end useable by the player as detailed above. Accordingly, claim 4 is rejected for the same reasons as set forth above with respect to claim 1.
Claims 2 & 3: The combination of Moser & Paulsen discloses the data based award is delivered into the player’s position wirelessly through communication between the player’s personal device and the player tracking system (e.g. Paulsen at paragraph 0172 indicates discloses that the server formats the e-coupon, and downloads the e-coupon to the personal communication unit associated with the player, where the unit is wirelessly coupled to the server as illustrated in figure 1). Notably, without any specificity, “email” is interpreted as any electronic communication from at least one sender to at least one recipient, for which the combination as detailed above clearly sets forth, e.g. at least the player tracking system is email as “a means or system for transmitting messages electronically”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723.  The examiner can normally be reached on Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MILAP SHAH/            Primary Examiner, Art Unit 3715